Citation Nr: 1622761	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  13-18 707A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New York, New York


THE ISSUE

Entitlement to an effective date prior to April 1, 2010, for the Appellant's award of Dependency and Indemnity Compensation (DIC) benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from March 1972 to September 1974.  He died in September 1974.  The Appellant is the Veteran's surviving spouse.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the St. Paul, Minnesota, Regional Office which, in pertinent part, reopened and granted the Appellant's claim of entitlement to service connection for the cause of the Veteran's death and effectuated her award of DIC benefits as of April 1, 2010.  In April 2016, the Appellant was afforded a hearing before the undersigned Veterans Law Judge sitting at the New York, New York, Regional Office (RO).  A hearing transcript was prepared and incorporated into the record.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Appellant's appeal should take into consideration the existence of this electronic record.  


FINDINGS OF FACT

1.  The Veteran died in September 1974 while in active service.  

2.  The Appellant's initial claim for DIC benefits was received by VA in December 1974.  
3.  In May 1976, the Board determined that the Veteran's death was not incurred in the line of duty.  The Appellant was provided a copy of the Board's decision in May 1976.  

4.  In June 1986, the RO denied the Appellant's claim of entitlement to DIC benefits.  The Appellant was informed in writing of the adverse decision and her appellate rights.  She did not subsequently submit a notice of disagreement (NOD) with the adverse decision.  

5.  Additional relevant service records were received into the record during the pendency of the instant appeal.  


CONCLUSION OF LAW

An effective date of September 1, 1974, for the award of DIC benefits to the Appellant is warranted.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.156(c), 3.159, 3.326(a), 3.400 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103, must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate her claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  In this decision, the Board grants September 1, 1974, the first day of the month of the Veteran's death, as the effective date for the Appellant's award of DIC benefits.  Such action represents a complete grant of the benefits sought on appeal.  Therefore, no discussion of VA's duty to notify and to assist is necessary.  


II.  Earlier Effective Date for the Award of DIC 

The Appellant asserts that the effective date for her award of DIC should be September 1, 1974, the first day of the month of the Veteran's in-service death.  

A.  Historical Review

The Appellant's initial claim for DIC benefits was received by VA in December 1974.  In May 1976, the Board determined that the Veteran's death was not incurred in the line of duty.  The Appellant was provided a copy of the Board's decision in May 1976.  

The Appellant subsequently sought to reopen her claim for DIC benefits.  In June 1986, the RO denied the Appellant's claim of entitlement to DIC benefits.  The Appellant was informed in writing of the adverse decision and her appellate rights.  She did not subsequently submit a NOD with the adverse decision.  

In April 2011, the Appellant again sought to reopen her claim of entitlement to DIC benefits.  In support of her application to reopen, the Appellant submitted documentation from the Army's Criminal Investigation Command dated in 1974, 1975, and 1976 which reflects that: the Veteran was murdered by a fellow soldier while in active service; was buried surreptiously on a military base; and was ultimately determined to have been reported as missing from his military duties solely due to his murder and improper burial.  The additional relevant contemporaneous service documentation had not been previously of record or otherwise considered by VA.  

If VA receives or associates with the record relevant official service department records that existed and had not been associated with the record when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c).  
 
In a March 2012, VA readjudicated the issue of the Appellant's entitlement to DIC benefits; granted her claim; and effectuated the award as of April 1, 2010.  

B.  Earlier Effective Date

The effective date of an award of death benefits including DIC, where the Veteran's death occurred in service, shall be the first day of the month of actual or presumed death, if the claim is received within one year after the date of the initial report of death.  38 U.S.C.A. § 5110(j); 38 C.F.R. § 3.400(c)(1).  

The Veteran died in September 1974 while in active service.  The Appellant's initial claim for DIC benefits was received by VA in December 1974, within one year of the initial report of the Veteran's in-service death.  Therefore, the appropriate effective date for the Appellant's award of DIC benefits is September 1, 1974, the first day of the month of the Veteran's death.  38 U.S.C.A. § 5110(j); 38 C.F.R. § 3.400(c)(1).  


ORDER

An effective date of September 1, 1974, for the Appellant's award of DIC benefits is granted subject to regulations governing the award of monetary benefits.  



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


